DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant's election with traverse of miR-193a in the reply filed on 21 January 2021 is acknowledged.  The traversal is on the ground(s) that it would not require undue burden to search all of the miRNAs together.  This is not found persuasive because the claims have been restricted based upon 371 practice. As set forth in the restriction requirement, the claimed methods do not share a special technical feature because methods for diagnosing cancer in a subject by detecting the amount of a tumor suppressor miRNA, including miR-193a, in exosomes were known in the prior art as exemplified by the teachings of Taylor et al (U.S. PGPUB 2010/0151480; see, e.g., para [0011-0012] and [0054-0055] and Tables 1 and 2). Further, the recited species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features. The recited miRNAs differ from one another with respect to their nucleotide sequence. The miRNAs also have different expression patterns and different biological activities and effects. The miRNAs thereby have a different chemical structure and different biological activity and thereby do not share the same special technical feature. Accordingly, restriction is proper since there is no special technical feature linking the recited groups, as would be necessary to fulfill the requirement for unity of invention.  It is noted, however, that a search for the distinct miRNAs would in fact require undue burden 
The response states that:
“The present species election is made without traverse to the extent that it is understood that, upon the finding of an allowable species, examination will continue until all species have been examined, or a nonallowable species is found, all in accordance with the procedures set forth in M.P.E.P. § 803.02”

However, as set forth in the election of species requirement, only upon the allowance of a generic claim, is applicant entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. Herein, no claims are generic.
Further, that the statement in MPEP 803.02 of “If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended” applies only to claims which recite a proper Markush grouping. Herein, the claims do not recite a proper Markush group (as set forth below).
Regarding improper Markush groups, MPEP 803.02IIID states:
“Note that no Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 2117, subsection III), and all other conditions of patentability have been satisfied.”
.
The requirement is still deemed proper and is therefore made FINAL.
Claim Status
3. 	Claims 1-20 are pending and have been examined herein.  Claims 2 and 13 encompass non-elected miRNAs other than the miRNA of miR-193a.  Prior to the allowance of the claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Drawings
4. The drawings are objected to under 37 CFR 1.83(a).  The specification describes Figures 6 and 11, for example, in terms of particular colors - e.g., red and green (see paras [0017] and [0022]). However, the drawings have been filed in black and white.
If the drawings are intended to be in black and white, the specification should be amended to delete the reference to the recited colors. Alternatively, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required. 

If color photographs or color drawings are submitted, it is noted that color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  
A petition for color drawings must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:


Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Appropriate correction is required.	
Specification
5. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code - see, for example, para [0033]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Improper Markush Grouping Rejection
6. Claims 2 and 13 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. 
	The Markush groupings of the miRNAs listed in Table 2 and combinations thereof (as presented below and at p.44 of the specification) are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.

    PNG
    media_image1.png
    292
    130
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    283
    138
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    266
    118
    media_image3.png
    Greyscale


	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each miRNA has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the miRNAs comprise nucleotides. The fact that the miRNAs comprise nucleotides per se and are members of the class of nucleic acids of microRNAs does not support a conclusion that 
Further, the recited miRNAs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the miRNAs behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited miRNAs possess the common property of having an expression level that is correlated with the occurrence or risk of developing cancer. Further, there is no evidence of record to establish that the class of miRNAs that are tumor suppressor miRNAs are per se correlated with cancer. That is, the record has not established that all tumor suppressor miRNAs can be substituted for one another in the claimed methods with the same intended result. 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group 
Claim Rejections - 35 USC § 101
7.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107, which incorporates the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”).
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of the miRNAs in exosomes and the occurrence or risk of developing cancer, as well as the need to treat cancer or the responsiveness of cancer to treatment.  As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.
The claims require performing a step of "comparing" miRNA levels. Neither the specification nor the claims set forth a limiting definition for "comparing" and the claims do not set forth how comparing is accomplished. The broadest reasonable interpretation of the “comparing” step is that this step may be accomplished by critical thinking processes. Such “comparing” thereby encompasses only an abstract idea / process.
Claim 11 recites “selecting a treatment or modifying a treatment.” Claims 12-20 recite determining whether to initiate or continue a prophylaxis or therapy. Neither the specification nor the claims set forth a limiting definition for “selecting,” “modifying,” or "determining" and the claims do not set forth how these steps are accomplished. The broadest reasonable interpretation of these steps is that they may be accomplished by 
See MPEP 2106.04(a)(2)IIIA which states (emphasis added):
“claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: 
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); 
• claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014); 
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and 
• a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016) (non-precedential). “ 

Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of providing a sample, isolating exosomes from the sample 
Regarding claim 11, as discussed above, the selecting or modifying a treatment for cancer are processes that may occur mentally or verbally and are thereby a judicial exception and not an “additional element.” 
Further, Applicant’s attention is directed to MPEP 2106.04(d)(2), which states: 
“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.” (Emphasis added).

Regarding claim 18, this claim requires obtaining samples prior to and after the initiation of treatment. The use of samples obtained before and after treatment is also part of the data gathering process required to observe the law of nature. 
Applicant’s attention is directed to M.P.E.P. § 2106.04(d)(2)(c), which states:
“The treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination schedule. Step (b) falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.” (Emphasis added).

Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the additionally recited steps of providing a sample, isolating exosomes from the sample and identifying / detecting an amount of a tumor suppressor miRNA in the exosomes, by performing PCR or microarray probe hybridization, were well-known, routine and conventional in the prior art.  This fact is evidenced by the teachings in the specification. See para [0058] - e.g., “various methods known to those skilled in the art can be used to identify the one or more markers in the provided biological sample... Of course, the identification and development of probes specific for an miRNA of interested can be performed using methods well known to those skilled in the art.” See also the teachings of Taylor et al discussed in detail below.
Additionally, MPEP 2106.05(d) II states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112(b) - Indefiniteness
8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 3, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 13 and 14 are indefinite over the recitation of “the miRNAs of Table 2.” As stated in MPEP 2173.05(s), claims should be complete to themselves and the reference to Table 2 renders the claims incomplete. Claims which recite figures or tables are only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim. 
Further, it is unclear as to whether claims 2 and 13 intend to include each of the miRNAs listed in Table 2 or only those miRNAs that are tumor suppressor miRNAs. Table 3 characterizes some of the miRNAs listed in Table 2 as being only oncogenic or being tumor suppressor and oncogenic miRNAs. For example miR-10a-5p is characterized as “TS/Onco.” Accordingly, it is unclear as to whether the recitation of “one or more tumor suppressor miRNAs comprise one or more miRNAs selected from the miRNAs of Table 2” includes all of the miRNAs of Table 2 or only a subset of unspecified miRNAs.
Claim Rejections - 35 USC § 102
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al (PGPUB 20100298151, published 25 Nov 2010).
Regarding claims 1-11, Taylor discloses:
“A method for diagnosing a cancer in a subject, comprising: (a) providing a biological sample from a subject; (b) isolating cancer-derived exosomes comprising microRNAs (mi RNAs) from the biological sample; (c) determining an amount of one or more of the miRNAs; and (d) comparing the amount of the one or more miRNAs to one or more miRNA control levels, wherein the subject is diagnosed as having the cancer if there is a measurable difference in the amount of the one or more miRNAs from the cancer-derived exosomes as compared to the one or more miRNA control levels.”
See claim 1 therein and para [0011], [0057] and [0122].
Regarding claims 12-20, Taylor discloses: 
“A method for evaluating treatment efficacy and/or progression of a cancer in a subject, comprising: (a) providing a series of biological samples over a time period from a subject; (b) isolating cancer-derived exosomes comprising micro-RNAs (miRNAs) from the series of biological samples; (c) determining an amount of one or more of the 
Regarding claims 2, 3, 13 and 14, Taylor discloses: “The method of claim 1, wherein the one or more miRNAs are one or more miRNAs set forth in Table 2.” See claim 13 therein and para.  Table 2 includes miR-193a. Taylor teaches that this miRNA is increased in exosomes and tumor cells of patients having cancer, as compared to exosomes from normal, control subjects. See Tables 1 and 2 and paras [0113-0114]. 
Regarding present claims 4 and 15, Taylor discloses: “The method of claim 1, wherein the cancer is a cancer selected from the group consisting of ovarian cancer, cervical cancer, breast cancer, endometrial cancer, colon cancer, prostate cancer, lung cancer, melanoma, and pancreatic cancer.” See, e.g., claim 4 therein and para [0054] and [0057].
Regarding claims 5 and 16, Taylor teaches that the cancer is a primary cancer (e.g.  para [0054] and [0066]).
Regarding claims 6 and 17, Taylor teaches that the sample is a blood, plasma or serum sample (e.g. claim 4 and para [0019]).
Regarding claim 7, Taylor teaches that the subject is a human subject (e.g., claim 3 therein and para [0019]). 

Regarding claims 9, 10, and 20, Taylor teaches detecting the miRNAs using PCR or microarray analysis with probes that specifically bind to the miRNAs (e.g. para [0089-0090], [0092] and [0107]).
Regarding present claim 11, Taylor discloses “The method of claim 1, further comprising selecting a treatment or modifying a treatment for the cancer based on the amount of the one or more miRNAs determined” (see claim 15 therein). 
Regarding present claim 18, Taylor (para [0068]) teaches:
“Any changes in the amounts of measured miRNAs over the time period can be used to predict clinical outcome, determine whether to initiate or continue the therapy for the cancer, and whether a current therapy is effectively treating the cancer. For example, a first time point can be selected prior to initiation of a treatment and a second time point can be selected at some time after initiation of the treatment. miRNA levels can be measured in each of the samples taken from different time points and qualitative and/or quantitative differences noted.”

Regarding present claim 19, Taylor discloses: “The method of claim 16, wherein the series of biological samples comprises a first biological sample collected prior to initiation of treatment for the cancer and/or onset of the cancer and a second biological sample collected after initiation of the treatment or onset.” See claim 19 therein. 10. Claim(s) 1 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata-Kawata et al (PLoS ONE. 04 April 2014. 9(4): e92921).
 Ogata-Kawata discloses a method for diagnosing colon cancer in a subject, comprising: (a) providing a serum sample from a subject; (b) isolating exosomes 
Regarding claims 5, 7 and 8, in the method of Ogata-Kawata, the subject is a human who has primary colon cancer (see, e.g. p. 2 “Clinical samples”).
Regarding claims 9 and 10, Ogata-Kawata teaches detecting the tumor suppressor miRNAs using qRT-PCR or microarray analysis with probes specific for the miRNAs (see p. 2-3 and “miRNA microarray analysis” and “qRT-PCR”).
Claim Rejections - 35 USC § 103
11. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12 and 15-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata-Kawata et al (PLoS ONE. 04 April 2014. 9(4): e92921) in view of Taylor et al (PGPUB 20100298151, published 25 Nov 2010).

Regarding claim 11, Ogata-Kawata does not exemplify a method that further comprises selecting a treatment for the cancer based on the detection of one or more miRNAs in the exosomes of the subject.
However, Taylor (para [0011]) teaches “selecting a treatment or modifying a treatment for the cancer based on the amount of the one or more miRNAs determined.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ogata-Kawata so as to have selected an anti-cancer treatment for those patients identified as having a change in the level of the miRNAs, as compared to a control, and thereby diagnosed as having cancer, in order to have initiated early intervention to treat the cancer.
Regarding claims 12 and 15-20, Ogata-Kawata teaches providing a series of biological samples from the subject – i.e., before and after surgery, isolating exosomes comprising miRNAs from the serum sample; identifying an amount of one or more of the miRNAs in the exosomes of each of the serum sample; and comparing the amount of the one or more miRNAs in the samples of the series of samples to one or more miRNA control levels (e.g., p. 2 and 7). Ogata-Kawata reports that the serum exosomal levels of the 7 miRNAs were significantly down-regulated after surgical resection of primary 
However, Taylor teaches methods for evaluating treatment efficacy and/or progression of a cancer in a subject, comprising: (a) providing a series of biological samples over a time period from a subject; (b) isolating cancer-derived exosomes comprising micro-RNAs (miRNAs) from the series of biological samples; (c) determining an amount of one or more of the miRNAs in each of the biological samples from the series; and (d) determining any measurable change in the amounts of the one or more miRNAs in each of the biological samples from the series to thereby evaluate treatment efficacy and/or progression of the cancer in the subject.” See claim 16 therein and para [0012].
In view of the teachings of Taylor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ogata-Kawata so as to have initiated or continued treatment in those patients that who do not show a sufficient change in the miRNA levels after surgery so as to ensure that those patients are properly treated for cancer in case the surgery did not fully remove the cancerous tissue. 
Further, Taylor (claim 15 therein and para [0068]) teaches monitoring levels of the miRNAs over time by taking samples at different time points and comparing miRNA levels in the samples and selecting a treatment based on the lack of a change in the level of miRNAs over time. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 
Regarding present claim 19, Ogata-Kawata does not teach obtaining a sample from a patient prior to the onset of cancer.
However, Taylor teaches a method wherein “the series of biological samples comprises a first biological sample collected prior to initiation of treatment for the cancer and/or onset of the cancer and a second biological sample collected after initiation of the treatment or onset.” (See claim 19 therein).
In view of the teachings of Taylor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the method of Ogata-Kawata so as to have assayed samples obtained prior to the onset of cancer and after the onset of cancer and to have assayed those samples for the miRNA levels in exosomes of the sample, in order to have determined the level to which there was a change in the quantity of the miRNAs so as to have selected the most appropriate treatment, including a more aggressive treatment, for the subject depending on the change in quantity of the miRNAs in the exosomes of the sample taken after the onset of cancer as compared to prior to the onset of cancer. 
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Long et al. (Oncology Reports. 2009. 22: 1189-1195) teaches that the microRNA let-7a has tumor suppressor activity (e.g., p. 1189, col. 2 to p. 1190, col. 1 and p. 1194).
Tristan-Ramos (Nature Communications. 2020, 11:5712 p. 1-14) teaches that members of the miRNA family of let-7, including let-7a, have tumor suppressor activity (e.g., p. 3, col. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634